] Application bythe appellant for a writ of error coram nobis to vacate, on the *972ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 20, 2004 (.People v Minson, 3 AD3d 540 [2004]), affirming a judgment of the Supreme Court, Queens County, rendered February 16, 2000.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.E, Rivera, Skelos and Fisher, JJ., concur.